The Surrogate.—By section 2799 of the Code of Civil Procedure, the citation is required to be made upon all *510the persons designated therein, by publishing the same in two newspapers, designated as prescribed in article 1 of title 2 pf said chapter 18, at least once in each of the four successive weeks immediately preceding the return day thereof.
The newspapers designated are provided for by section 2535, one of which must be published in. this county, and the other, in the discretion of the Surrogate, in this or any other county.
By section 2522, service upon foreign corporations and non-residents may be ordered by publication or by service without the state. Hence, it is a necessary inference that when section 2799 provides for the service by publication, the word “may” means “shall,” and service by publication excludes service without the state.
I am, therefore, of the opinion that service by publication is the-only mode of giving jurisdiction to the Surrogate in the proceeding, and that the citation should have been made returnable sufficiently long- to make such service ; that an order should have been procured designating the newspapers in which the citation should be published-; that the pretended service by mail was utterly void, and that the proceedings must be disr missed.
It is proper to observe that this publication, provided by section 2799, as a means of bringing the parties within the jurisdiction of this court, is entirely anomalous, for personal service of resident parties has been required by universal practice and statutory requirement, except in special cases, sucli as when they had absconded or were concealed, and service by publication has been adopted as matter of necessity. ■
*511While, in this proceeding, resident parties are to be concluded by a publication instead of personal service.
Notwithstanding this anomaly, I do not feel at liberty to disregard the plain provisions of the statute.